United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION,
Mount Hope, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1828
Issued: March 22, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 2, 2011 appellant filed a timely appeal from a February 3, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP), which denied his reconsideration
request on the grounds that it was untimely filed and failed to present clear evidence of error.
Because more than 180 days has elapsed since the most recent merit decision dated
November 26, 2008 and the filing of this appeal on August 2, 2011, the Board lacks
jurisdiction to review the merits of his case pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2

1
2

5 U.S.C. §§ 8101-8193.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2) (2008). For final adverse decisions issued on or after November 19, 2008
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not establish clear evidence of error.
On appeal, appellant contends that OWCP did not review all of the evidence submitted
before issuing its February 3, 2011 decision.
FACTUAL HISTORY
On October 10, 2008 appellant, then a 60-year-old coal mine safety and health inspector,
filed an occupational disease claim (Form CA-2) alleging that he sustained a right knee injury
due to factors of his federal employment. He indicated that his injury was originally reported on
June 4, 1997 and placed on file by OWCP.3 Appellant was notified that the file was destroyed
and that he needed to file a new claim for an additional period of exposure rather than a
recurrence claim.
By letter dated October 21, 2008, OWCP notified appellant of the deficiencies of his
claim and allotted 30 days for the submission of additional evidence.
Subsequently, appellant submitted a traumatic injury claim form dated June 4, 1997 and
two narrative statements dated November 3, 2008 indicating that his job requirements included
walking long distances on uneven, slippery and muddy terrain, upgrades and down steep slopes,
crawling and carrying approximately 30 pounds of weight on his mining belt. He reported that
his knee was first injured on June 4, 1997 assigned to OWCP File No. xxxxxx570 and medical
treatment was received on June 9, 1997. Appellant claimed that over the years his knee
deteriorated causing constant pain and at times made it difficult to walk, especially up and down
grades. He noted that the physician who provided the treatment on June 9, 1997 retired from
medical practice.
By decision dated November 26, 2008, OWCP denied appellant’s claim on the basis that
he submitted no medical evidence providing a diagnosis causally related to factors of his federal
employment.
Appellant submitted a June 9, 1997 report by Dr. David A. Santrock, a Board-certified
orthopedic surgeon, who indicated that appellant sustained a twisting injury to the right knee on
June 4, 1997 while at work bearing the full weight on his right knee trying to protect his left.
Dr. Santrock diagnosed right knee effusion and advised appellant to remain off work until
June 16, 1997. On June 17, 1997 he reported that the effusion had not reoccurred and that
appellant’s knee range-of-motion had returned to normal with slight peripatellar tenderness and
no instability. Dr. Santrock stated that appellant would be able to return to work on
June 23 1997.

3

By decision dated February 3, 2011, OWCP noted that appellant’s June 4, 1997 traumatic injury claim was a
short form closure case, not formally adjudicated by OWCP.

2

Appellant also submitted a position description, a report of exposure hours, physical
requirements of his job and physical therapy notes dated September 21, 2009 to
January 25, 2010.
A March 4, 2010 narrative statement indicated that appellant had a total knee replacement
performed by Dr. Ali Oliashirazi, a Board-certified orthopedic surgeon, on November 10, 2009.
He requested that OWCP review his claim and grant compensation.
In an April 20, 2010 letter, OWCP acknowledged receipt of the evidence appellant
submitted after issuance of its November 26, 2008 decision and notified him that if he wished to
dispute that decision he would have to follow the appeal rights, which accompanied it in order
for OWCP to take action. It informed him that it could take no action at that time; however, it
would place the evidence in his case file so that it would be available if and when he appealed
the November 26, 2008 decision.
On December 20, 2010 appellant filed a claim for a schedule award. He submitted a
December 16, 2010 attending physician’s report by Dr. Oliashirazi, who diagnosed degenerative
joint disease of the right knee and indicated that he performed a total right knee arthroplasty.
Dr. Oliashirazi wrote a question mark next to the area indicating whether the condition found
was caused or aggravated by factors of appellant’s federal employment and did not mark either
box with a check mark.
By letter dated December 27, 2010, OWCP notified appellant that it could not process his
request for a schedule award as his claim for a right knee condition was denied by decision dated
November 26, 2008.
On January 7, 2011 appellant requested reconsideration and resubmitted the June 4, 1997
traumatic injury claim form and his March 4, 2010 narrative statement.
By decision dated February 3, 2011, OWCP denied appellant’s request for
reconsideration on the grounds that it was untimely filed and failed to present clear evidence of
error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP, through its regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).5 One such limitation provides that an application
for reconsideration must be submitted within one year of the date of OWCP’s decision for which

4

See Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

5

See Annette Louise, 54 ECAB 783, 789-90 (2003).

3

review is sought.6 The Board has found that the imposition of this one-year time limitation does
not constitute an abuse of the discretionary authority granted OWCP under 5 U.S.C. § 8128(a).7
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.8
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.9 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.10 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13
To establish clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.14 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.15
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. The Board’s procedures provide that the one-year time limitation

6

20 C.F.R. § 10.607(a).

7

See F.R., Docket No. 09-575 (issued January 4, 2010); Jesus D. Sanchez, supra note 4.

8

20 C.F.R. § 10.607(b).

9

See Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

10

See M.L., Docket No. 09-956 (issued April 15, 2010); Fidel E. Perez, 48 ECAB 663, 665 (1997).

11

See Richard L. Rhodes, 50 ECAB 259, 264 (1999).

12

See Leona N. Travis, 43 ECAB 227, 241 (1991).

13

See Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

14

See Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

15

See Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

4

period for requesting reconsideration begins on the date of the original OWCP decision.16
However, a right to reconsideration within one year also accompanies any subsequent merit
decision on the issues.17 The most recent merit decision was OWCP’s November 26, 2008
decision. Appellant had one year from the date of this decision to make a timely request for
reconsideration. Since he did not file his request until January 7, 2011, it was filed outside the
one-year time period. As appellant’s January 7, 2011 request for reconsideration was submitted
more than one year after the November 26, 2008 merit decision, it was untimely filed.
Consequently, he must demonstrate clear evidence of error by OWCP in the denial of his
claim.18
OWCP denied appellant’s occupational disease claim because there was insufficient
medical evidence to establish a diagnosis causally related to factors of his federal employment.
The Board finds that the medical evidence submitted by appellant is not sufficient to establish
clear error by OWCP in denying his claim.19
In a December 16, 2010 attending physician’s report, Dr. Oliashirazi diagnosed
degenerative joint disease of the right knee and indicated that he performed a total right knee
arthroplasty. He wrote a question mark next to the area indicating whether the condition found
was caused or aggravated by factors of appellant’s federal employment and did not mark either
box with a check mark. Dr. Oliashirazi’s report does not establish clear evidence of error as it
does not show that OWCP committed an error in denying appellant’s claim.
On June 9, 1997 Dr. Santrock indicated that appellant sustained a twisting injury to the
right knee on June 4, 1997 while at work and diagnosed right knee effusion. On June 17, 1997
he reported that the effusion had not reoccurred and that appellant’s knee range-of-motion had
returned to normal with slight peripatellar tenderness and no instability. Although Dr. Santrock
opined that appellant was injured at work, he failed to provide a rationalized medical explanation
as to how factors of his federal employment, such as walking long distances on uneven, slippery
and muddy terrain, upgrades and down steep slopes, crawling and carrying approximately 30
pounds of weight on his mining belt, caused or aggravated his right knee effusion. The reports
of Dr. Santrock do not establish clear evidence of error as they do not show that OWCP
committed an error in denying appellant’s claim nor do they raise a substantial question as to the
correctness of OWCP’s decision.
The physical therapy notes dated September 21, 2009 to January 25, 2010, do not
constitute medical evidence as they were not prepared by a physician.20 As the question is of

16

See Veletta C. Coleman, supra note 14; Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3(b)(1) (March 2011). See also supra note 6; Alberta Dukes, 56 ECAB 247 (2005).
17

See D.G., 59 ECAB 734 (2008); Robert F. Stone, 57 ECAB 292 (2005).

18

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

19

See J.R., Docket No. 10-2137 (issued July 12, 2011).

20

Physical therapists are not physicians under FECA. See 5 U.S.C. § 8101(2).

5

causal relationship is medical in nature, they do not establish clear evidence of error as they are
not relevant to the issue decided by OWCP.21
To establish clear evidence of error, it is not sufficient merely to show that the evidence
could be construed so as to produce a contrary conclusion. The term clear evidence of error is
intended to represent a difficult standard. None of the evidence submitted manifests on its face
that OWCP committed an error in denying appellant’s claim. Appellant has not otherwise
submitted evidence of sufficient probative value to raise a substantial question as to the
correctness of OWCP’s decision. Thus, the evidence is insufficient to establish clear evidence of
error.
On appeal, appellant contends that OWCP did not review all of the evidence submitted
before issuing its February 3, 2011 decision. OWCP reviewed the evidence submitted but, for
the reasons stated above, the Board finds that his argument is not substantiated.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the basis that it was not timely filed and failed to establish clear evidence of error.

21

See F.R., supra note 7 (evidence that is not germane to the issue on which the claim was denied is insufficient
to demonstrate clear evidence of error).

6

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 22, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

